Citation Nr: 0001380	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to secondary service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Hearings were held before a hearing officer at the RO 
in July 1991, February 1992 and September 1995, and the 
hearing officer's decisions were entered in July 1991, June 
1992 and October 1995, respectfully.  

The appeal was last before the Board in February 1999, at 
which time it was remanded for further development.  
Following an attempt, which was unavailing, to accomplish the 
development directed in the February 1999 remand, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
August 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Acquired psychiatric disability is not shown to be related, 
either etiologically or on a chronic worsening basis, to a 
service-connected disability.  


CONCLUSION OF LAW

Acquired psychiatric disability is neither aggravated by, nor 
proximately due to or a result of, a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

As applicable in the context of this appeal, service 
connection is in effect for "low back condition" and 
"hemorrhoids". Secondary service connection can be granted 
for disability which was either caused or chronically 
worsened (though only to the extent of such worsening) by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 
supra. 

The veteran asserts that he has a "nervous condition" which 
he alleges "was brought on" by "VA's negligence" in treating 
his service-connected low back disability.  In this regard, 
when he was examined by VA in July 1989, the veteran 
complained of having experienced depression for several years 
which he related to disablement associable with his service-
connected low back problem.  The related examination 
diagnosis was major depression, for which the "contributing 
factors" cited by the VA examiner included back pain, marital 
problems, the loss of the veteran's ability to work and 
financial problems.  

When he was examined by VA in November 1993, the veteran 
complained of experiencing chronic back pain related to two 
corrective back surgeries.  He indicated that he had in the 
past been treated with medications including Elavil.  
Findings on mental status examination included a "rather 
depressed" mood.  The examination diagnosis was dysthymic 
disorder, for which no etiology was stated.

More recently, when the veteran was seen by a VA psychologist 
in January 1995 for vocational rehabilitation purposes, he 
related to the psychologist that he may have attention 
deficit disorder (ADD).  The veteran "did not follow through" 
with the VA psychologist's efforts to arrange for pertinent 
testing to determine whether the veteran had ADD.  
Thereafter, when the veteran was seen by the same VA 
psychologist in June 1995, the diagnoses were dysthymia and 
post-traumatic stress disorder (PTSD).  The veteran's "loss 
of children through divorce" was cited as the cause of 
apparently each condition.

In conjunction with the Board's above-addressed February 1999 
remand, the RO arranged to have the veteran pertinently 
examined by VA in April 1999.  The veteran, for no reason 
reflected in the record, failed to report for such 
examination.  In June 1999, the RO contacted the veteran 
concerning whether he was then "willing to report for" 
pertinent examination by VA.  There is no indication that the 
veteran responded to such communication.  In view of the 
foregoing, the Board is obliged, in accordance with the 
pertinent provision of 38 C.F.R. § 3.655 (1999), to 
adjudicate the veteran's secondary service connection claim 
based on the evidence of record.  

In considering the veteran's claim for secondary service 
connection for psychiatric disability, the Board is 
constrained to point out that the lone item of evidence which 
is even facially favorable to the claim is the VA examiner's 
inclusion, in July 1989, of back pain as one of a number of 
'contributing factors' in his then assessed major depression.  
However, even ignoring that each of the other 'factors' cited 
by the VA examiner, to include marital and financial 
problems, is nonservice-related, the Board would emphasize 
that the veteran is not shown to have major depression 
currently.  As to each of the presently shown (at least as of 
1995, given the veteran's recent failure to report for 
pertinent VA examination) ascertained acquired psychiatric 
conditions, i.e., dysthymia and PTSD, the veteran's 'loss of 
[his] children through divorce' is cited as the precipitant 
of apparently each condition.  There is, in any event, no 
evidence relating either latter condition (either 
etiologically or on an aggravation basis) to the veteran's 
service-connected low back disability (or his service-
connected hemorrhoids).  In view of the foregoing 
observations, and without evidence that the veteran presently 
has the lone condition (i.e., major depression) for which 
there is any evidence of a possible secondary relationship to 
service, the Board is constrained to conclude that the 
preponderance of the evidence is against his claim for 
secondary service connection for psychiatric disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Secondary service connection for psychiatric disability is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

